Mr. Justice Aldrey
delivered the opinion of the court.
The ñrst ground of the appeal in this case is that the information does not state facts which constitute an offense.
*783According to section 287 of the Penal Code, every person who keeps a house of ill fame in Porto Rico, resorted to for the purpose of prostitution, or lewdness, or who wilfully resides in such house, is guilty of a misdemeanor; and the information against the appellant alleges that he kept and personally managed a house of ill fame in the ward of Canas, of Ponce, which was resorted to by persons of opposite sexes for the purpose of having illicit carnal intercourse.
As may be observed, the information does not follow exactly the language of the statute, but it expresses the same idea, because a house of ill fame resorted to by persons of opposite sexes for the purpose of having illicit carnal intercourse is a house of ill fame resorted to for the purpose of prostitution and lewdness; and the manner in which the information is drafted makes it even clearer than if it had followed the very language of the statute, for it charges acts which constitute prostitution and lewdness. The case of People v. Bracero, 27 P. R. R. 116, which the appellant cites, is not applicable to the present case, inasmuch as in that case the house was not resorted to for purposes of prostitution and-lewdness, but the defendant only indulged in prostitution in the house in which she lived.
In the second assignment of error it is maintained that the evidence is insufficient to support the judgment of conviction, but there was testimony that prostitutes went to the house to have sexual intercourse with strange men.
The judgment appealed from must be

Affirmed.

Chief Justice Del Toro and Justices Wolf, Hutchison and Franco Soto concurred.